                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 KAISERKANE, INC.,                     )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            1:15-cv-00189-MR-WCM
                                       )
                 vs.                   )
                                       )
 NORTH AMERICAN ROOFING                )
 SERVICES, INC.,                       )
                                       )
             Defendant.                )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 20, 2019 Memorandum of Decision and Order.

                                               March 20, 2019
